Order entered February 19, 1975, in New York County, unanimously modified, on the law, the facts and in the exercise of discretion, to provide that the fourth ordering paragraph of said order shall read as follows: "Ordered, that the undertaking on injunction presently in the amount of $40,000 shall be increased by the amount of $615,000 by increasing the amount of the bond now filed in the office of the clerk on January 16, 1975, or by filing an additional bond therefor, or, alternatively, at plaintiff’s option, the letters of credit heretofore referred to shall be extended for a period of one year from the original date of expiration.” Such choice or determination by plaintiff to be made on or before May 1, 1975, and to be embodied in an order to be submitted to this court not later than May 1, 1975. As so modified the order is otherwise affirmed, without costs and without disbursements to either of the parties. The letters of credit, by their terms, are due to expire on or about May 8, 1975. The defendants apparently have performed their part of the agreement to the extent of advancing all or the major part of the $13,750,000 agreed upon and have a right to draw upon the letters. However, certain claims are advanced by plaintiff which can only be resolved *883upon a trial of the issues. Should defendants prevail, and the letters of credit have expired, there is a distinct possibility of irreversible damage to defendants. Obviously, a speedy trial of this case is desirable and provision should be made therefor. Settle order on notice. Concur — Stevens, P. J., Markewich, Kupferman, Murphy and Nunez, JJ.